Title: To George Washington from George Augustine Washington, 8–9 April 1792
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon April 8[–9]th 1792

Your favor of the 1st Inst. came to hand at the usual time. just as I had seated myself late in the evening—(Sunday) and was about informing You that the Trees seeds &c. had not arrived, Capt. Cahart sent his Boat on shore with a part of the things You advised me of having shiped on bord his Vessel; the rest the Mate who came on shore (for the Vessel did not come to anchor) informed were stowed away so that they could not be come at untill they arrived at Alexandria, and that they would be sent down but on reflection not chusing to depend on it shall if the weather will permit send up in the morning a Boat if not will have them carefully brought down in a Cart—what I have received is a Box containing the cutings—2 Tubs with trees from Batrams a small Box with seeds from Governor Pinckney—the

Bundle of Mulberry trees & 3 fowl’s—they appear to be in good order tho’ I have not yet overhaul’d them—the Gardner will begin grafting in the morning tho’ tomorrow is a holiday (Easter), as it is now very late and he fears too late for this business as the Scion on which he is to graft are very forward many of them almost in full leaf however as I am persuaded he is very judicious I do not dispair of many of them being propigated I shall delay no time in geting the trees &c. Planted and hope as I shall be very careful to dispose of them in a manner that will be satisfactory—the Ovals tho’ they may be larger than it was Your intention they should be, yet I flatter myself You will not condemn me, as I have not exceed’d the lines You directed me to draw, which was from the Chesnut to where the Walnut stood, and from thence to the Willow on the mound, in the formation of those Ovals as all such improvements are to please the eye I thought it proper and hope you will also be of the same opinion that the space and form of the Ground should in a great degree be the government.
There was as I apprehend, a mistake about the wine which I told the Capt. at the time of his landing it I was satisfied was the case, as no mention was made of it by Mr Newton in his Letter to me I had it put away carefully—it was intended for Mr Norton of Winchester as I have been informed by Thompson of Alexandria to whose care it had been sent.
I had curings of the weeping willow planted some time ago on the Mill race from the Mill untill the race enters the woods below where it is intended to take the water out of the old or present race by a new one and had last week willows planted on the cross ditch in Mill meadow on which the post and rail fence is and also had curings of the willow and Lombardy poplar planted alternately a post a part on the Bank, which the fence is upon that divides the meadow at the Ferry from field No. 2 in which the Barn is—I wish the ditch You speak of ranging with the fence dividing field No. 1 from fields No. 2 & 3. at D: Run could have been done but there being so much business of that kind in the swamps that it could not be done in the fall and the severity of the winter prevented all business of that kind—as I purpose Banking with the Plows for this fence it will be quickly done—this method I am satisfied You will give a decided preference to, in all except swamp grounds that require absolutely ditching to

discharge the water. Banking is done with great dispatch as the principal labor is performed by the plow—and ditching I am well satisfied will prevent the raising of hedges, as the bank is formed of such poor earth being taken from such a depth, that nothing will grow in it—but in Banking, the earth which forms it is collected from both sides and so near the surface that it is formed of a much better soil; and another advantage I can clearly discover that it will become much more speedily turfed over which secures the Bank from decay.
Mr Whiting seems to be more and more an enthusiast in favor of Cedar for hedges, he not only thinks they will form a secure and formidable fence, but that they will succe’d better and be less subject to injury from stock than any thing else.
We shall be in readiness and purpose begining to plant Corn as I mentioned in my last on Monday week the 16th Inst. but for some time past we have had as much cause to complain of too much rain as we had last spring of too little. the ground was very wet before and on Friday night we had a powerful rain which put the ground in such a situation that on Saturday in many places the Horses as they were plowing appeared to be almost up to their knees, and nothing but the season being so advanced coud justify plowing when the ground is in such a state—being anxious to get in the Buckwheat designed for manure in No. 7 at Dogue Run I frequently examin the field and did shortly before this heavy rain and found it so wet that I could with difficulty ride through it and on Saturday many parts of it was entirely coverd with water, it will not, admiting that there is no more rain be in order for some time, not untill we begin Planting Corn when it will be a great interuption to the Plows as it will require 28 plows 3 days to put in the seed or rather to plow the ground as it will be harrow’d in. Mr Whiting prefers replanting when it is too late to replant with Common Corn to use the early Corn, in preference to potatoes as they do not come of[f] soon enough for sowing wheat, when so late planted, and it is inconvenient geting them from the ground so dispersed as they must be—I have directed and shall see that Your directions respecting the Planting of the Corn & Potatoes at D: Run in No. 2 is done in the way You wish in this field the Plows are now listing.
The spring being wet has operated powerfully on vegitation for 10 days past it has been as rapid and moreso I think than I

ever saw it—the Grass sown last fall at Dogue Run is very promising the bare spots which was in the Clover near the Overseers house and adjoining the New Ground was resown last fall and this spring again—the Timothy in the swamp part of the same ground promises to grow as much as can well grow upon the ground—the Timothy in the Mill meadow will be good except in some poor spots indeed I do not think much of that ground very strong—the New Clover Lot at the Mansion House is coming on much better than I expected and think it now promis’s to yield a good burthen—I do not discover much of the seed that was sown on the Snow but this weather will I expect bring it on so that I shall be able to give some account of it shortly.
The New Quarter will I have no doubt be fully adequate to accomodate conveniently all the Negro’s that You would wish or find necessary to be kept at the Mansion House for untill they are all brought together and under proper regulations it is in vain to attempt or at least to protect improvements.
I have been promised to have a skillful well diger sent to me that I may have his opinion on the situation for a well and if his reasons are plausible and such as I think can be relied on and favor the probability of coming at water in any reasonable distance—the situation opposite the center of the Green House will certainly be much preferable to any other.
I will enclose the Stercorary in the Manner You direct—I have left Bars at the lower end of the fence runing from the Stercorary for the purpose of geting in timber to the house where the Carpenters work while it remains there which will answer to let in Horses when it is necessary to the spring, but this I think will seldom be necessary as water may be generally had near the lime kiln from a little stream that runs down that vall’y—and as the situation of the present Ice House is a very unfavorable one, and it will require so much repair that You will build a new one which in the way they are generally done will require as little expence and by removing it nearer the river much labor will be dispensed with in filling it.
I was so sure that you would approve of sowing the Lucern in broad Cast that I engaged 15 lb. of a Man near Alexa. who is in the Botanical line and wished to have got double the quantity but he had it not at this time—he says he expects from France in the course of the summer 2 or 300 wt but as it is

not certain could wish to get abt 15 or 20 lb. more in time to sow in Augt.
You clearly understand the acct I have given respecting the two Whitings and least I should have erred in my representation of the business I read to Mr Washington the report I made you, and which was repeated in Your last letter, which he says was agreeable to his representation and that in his surrender of the Papers to Colo. Mercer his acct was credited for the full amount both of principal and interest of Mathew Whitings Bond of Berkley which bond was not given up to said Whiting because no part of the money was or ever has been pd and that the Bond is now in suit—I see that this Bond amounted by the copy of a list surrenderd to £47.15. with 5 Years Interest £11.18.9. Total £59.13. 9d.
I mention’d about three or four weeks ago my intention of going up for Harriet the next day which I did and brought her down.
We have not as yet had much success in fishing no herrings of any consequence have been caught but we are daily expecting them the weather having been very precarious has I imagine delayed their coming up.
The report mentions the death of Billy at Muddy hole his death I much regreted because he was a promising Boy he was taken and died in 7 days he was quite well as they inform me and was suddenly taken with a pain in his back but was not ill for 2 or three days he then became senseless and speachless—I sent for the Doctr who came immediately to him but seemed to have no hopes of him but tried every thing he thought advisable—he stayed all night and visited him the next day—I was with him on Saturday and Whiting thought that he discoverd more sensibility than he had done but he could not be got to recieve any nourishment nor had not for several days—I sent up to the Doctr to inform him his situation but he died before the Messenger returned.
I hope when the weather gets settled that I shall experience less of my complaints. I beg my Aunt to be assured that She and the Children always have my sincerest good wishes for their health and happiness—and that You will believe me to be with the most unbounded attachment Your truely affectionate Nephew

Go. A. Washington



P.S.—Monday—there fell last night a great deal of rain and the appearance of the weather to day is very unsetled.

